WOODLEY, Judge.
Appellant was jointly indicted with one Harold Gene Tisdale for robbery with firearms of Jane Woods who was cashier at a drive-in theatre in Odessa. Upon a separate trial he was found guilty and assessed a term of five years in the penitentiary.
There are no bills of exception, formal or informal, and no brief has been filed in behalf of appellant.
The evidence shows that appellant and Tisdale went from Midland to Odessa and to the Twin-Vue drive-in theatre in appellant’s car, appellant driving.
While parked in the theatre, Tisdale exhibited a pistol to appellant and stated that he would “like to rob something.”
After telling appellant to leave the motor running, Tisdale got out. He was gone “about three minutes” and came running back to the car and said “Let’s hit em’.”
Tisdale was identified as the party who robbed the cashier of the theatre.
Appellant drove away rapidly with Tisdale in the seat beside him. As they started, Tisdale said that he had robbed the show.
Tisdale lost his billfold in the theatre and it was found there and offered in evidence at the trial. As they were driving away he informed appellant that he had droped it, but appellant declined to go back and attempt to recover it.
Appellant and Tisdale were pursued as they drove at a high rate of speed and were stopped by officers shortly before they reached Midland.
A Luger pistol and $283 in currency was found under the seat of the car and between Tisdale’s legs. A part of a wrapper which had been around fifty $1 bills was afterward found in the car. The wrapper bore the inscription: “Twin Vue, J. W.,” which Jane Woods, cashier of the theatre, testified was her writing.
*438We find the evidence sufficient to show that appellant acted as a principal with Harold Gene Tisdale in the robbery, upon which theory the case was submitted to the jury.
The judgment is affirmed.